Case 1:20-cv-00292-MJT-KFG Document 4 Filed 10/27/20 Page 1 of 2 PageID #: 9




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

RUBEN PERALTA. JR.                               §

VS.                                              §      CIVIL ACTION NO.        1:20-CV-292

WARDEN, FCI BEAUMONT                             §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Ruben Peralta, Jr., a prisoner confined at the Federal Correctional Institution in

Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241.

       The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge recommends dismissing the petition.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. Proper notice

was given to the petitioner at his last known address. See FED. R. CIV. P. 5(b)(2)(c). No objections

to the Report and Recommendation were filed by the parties.
Case 1:20-cv-00292-MJT-KFG Document 4 Filed 10/27/20 Page 2 of 2 PageID #: 10




                                           ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report and recommendation of the magistrate judge (document no. 3) is ADOPTED. A final

judgment will be entered in this case in accordance with the magistrate judge’s recommendation.

                                    SIGNED this 27th day of October, 2020.




                                                                   ____________________________
                                                                   Michael J. Truncale
                                                                   United States District Judge




                                                2
